In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-343 CR

____________________


RONALD LEE GRIFFIN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 9th District Court
Montgomery County, Texas

Trial Cause No. 02-10-07181 CR




MEMORANDUM OPINION (1)
	On August 12, 2004, we informed the parties that our jurisdiction was not apparent
from the notice of appeal, and notified them that the appeal would be dismissed for want
of jurisdiction unless we received a response showing grounds for continuing the appeal. 
No reply has been filed.

	The notice of appeal seeks to appeal the denial of a motion for nunc pro tunc relief. 
The trial court's denial of this motion is not an appealable order.  See Allen v. State, 20
S.W.3d 164 (Tex. App.-Texarkana 2000, no pet. [mand. denied]).
	Accordingly, we hold the order from which the appellant appeals is not appealable. 
The appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED FOR LACK OF JURISDICTION.
 
								PER CURIAM

Opinion Delivered August 31, 2004 
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.